92 F.3d 1208
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.E.I. DUPONT DE NEMOURS AND COMPANY, Plaintiff-Appellant,v.MONSANTO COMPANY, Defendant/Cross-Appellant.BASF CORPORATION, Plaintiff/Cross-Appellant,v.E.I. DUPONT DE NEMOURS AND COMPANY, Defendant/Appellant.
Nos. 95-1537, 96-1025 and 96-1027.
United States Court of Appeals, Federal Circuit.
July 17, 1996.

Before ARCHER, Chief Judge, MICHEL, and SCHALL, Circuit Judges.
ARCHER, Chief Judge.

DECISION

1
E.I. Dupont De Nemours and Company appeals the judgment of the United States District Court for the District of Delaware holding its United States Patent No. 5,108,684 (the Anton patent) invalid under 35 U.S.C. § 103.  Monsanto Company cross-appeals the court's judgment that it infringes and induces infringement of the Anton patent.  Similarly, BASF Corporation cross-appeals the court's judgment that it induces infringement of the Anton patent.  We affirm the judgment insofar as it holds the Anton patent invalid for obviousness.

DISCUSSION

2
All of the arguments raised by the parties on appeal concerning the obviousness of and the infringement of the Anton patent were thoroughly considered and analyzed in the district court's comprehensive, well-reasoned opinion.   See E.I. Dupont De Nemours & Co. v. Monsanto Co., 903 F.Supp. 680 (D.Del.1995).  Finding no reversible error in the court's analysis or conclusions as to the obviousness of the invention claimed in the Anton patent, the judgment as to that issue is affirmed on the basis of the court's opinion.  This affirmance renders moot the cross-appeals of Monsanto Company and BASF Corporation.